Citation Nr: 0218524	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to 
October 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in October 2001, 
when it was remanded for additional development.  The 
requested development has been completed.

The Board is undertaking additional development on 
entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the additional development is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After providing the notice and 
reviewing any response to the notice from the appellant or 
his representative, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The evidence shows that the appellant was exposed to 
acoustic trauma in service.

3.  The appellant does not have a current left ear hearing 
loss disability.

4.  The appellant's current right ear hearing loss 
disability is not related to his exposure to acoustic 
trauma in service.

5.  The appellant complains of right ear tinnitus.

6.  The appellant's tinnitus is not related to exposure to 
acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate that on the authorized 
audiological evaluation a December 1972 enlistment 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
15
25
LEFT
5
0
15
25
10

In August 2000 the appellant reported experiencing a 
ringing in his ears for "years."  In September 2000 the 
appellant underwent an audiometric assessment, which 
determined that the he had a moderately severe 
sensorineural hearing loss in his right ear and normal 
hearing sensitivity in his left ear.  The appellant 
reported that he was exposed to noise from equipment while 
in the military.  He also reported ear pain and 
intermittent tinnitus in the right ear.

On the authorized audiological evaluation at a February 
2002 VA audiologic examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
70
70
70
LEFT
5
5
5
5
5

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and of 100 percent in the left 
ear.  The appellant reported a history of noise exposure 
while in service.  The appellant had noticed tinnitus in 
his right ear for several years.  He had also worked in a 
pipe shop and a chicken plant.  The examiner diagnosed a 
moderately severe sensory neural hearing loss for the 
right ear and hearing within normal limits for the left 
ear.  The examiner reviewed the appellant's claims folder, 
noting that an enlistment audio evaluation indicated a 
moderate high frequency hearing loss in the left ear and 
hearing within normal limits in the right ear.  There was 
no discharge examination.  The examiner stated that 
because the enlistment audio examination was the only one 
in the claims folder, the evidence was not sufficient to 
make a decision on whether the appellant's right ear 
hearing loss was incurred in service.  The appellant did 
work around noise; however, it would be expected that both 
ears would be affected.

VA has a duty to assist veterans in the development of 
facts pertinent to their claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA 
regulations implementing the VCAA).  This law redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA, 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the 
Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of 
record at the time that he filed his claim.  In a December 
19, 2001 letter, the RO informed the appellant of the type 
of evidence needed to substantiate his claims.  That 
letter further informed the appellant that it would assist 
in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were 
received by VA.  See Quartuccio, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the December 2001 letter 
informed the appellant of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant has 
not identified any treatment records that have not been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  The only 
service medical records that the RO has been able to 
obtain are the records from the appellant's entrance 
physical examination.  Although the appellant's service 
medical records, other than his entrance examination, have 
not been obtained, a February 1997 statement from the 
National Personnel Records Center (NPRC) indicates that a 
third search for the appellant's service medical records 
(the prior attempts being in January 1996 and June 1996) 
was negative.  The appellant was advised in October 1997 
that his service medical records were not found.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The appellant 
did not have any additional records.  The Board is mindful 
that, in a case such as this one where service medical 
records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  In this case, repeated attempts 
have been made to locate the appellant's service medical 
records.  Alternate records are not available, although 
the appellant's service personnel records were obtained.  
Further efforts to obtain the appellant's service medical 
records would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2002).  As for VA's duty to obtain any medical 
examination, a VA examination was provided to the 
appellant in February 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further, the RO's efforts have complied with 
the instructions contained in the October 2001 Remand from 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the 
merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2001).  Having determined that the 
duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that 
a particular disease or injury resulting in current 
disability was incurred during active service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that 
a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 
(1998).

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified 
as such in service (or within the presumption period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the case of a disease only, service connection also may 
be established under section 3.303(b) by (1) evidence of 
the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period 
may suffice.  Id.  

It is appropriate to consider high frequency sensorineural 
hearing loss as an organic disease of the nervous system 
and, therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 
C.F.R. § 3.309(a) (2001).  Accordingly, if sensorineural 
hearing loss were manifest to a degree of ten percent 
within a year of separation from service, service 
connection would be warranted. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2001).

The appellant's left ear hearing loss does not meet the 
criteria for hearing loss disability.  His speech 
recognition score was 100 percent.  The auditory threshold 
for each of the frequencies was less than 26 decibels.  
Further, the appellant has been diagnosed as having normal 
hearing acuity in his left ear.  Thus, the appellant does 
not have a current left ear hearing loss disability for VA 
purposes.  Accordingly, the preponderance of the evidence 
is against his claim of entitlement to service connection 
for left ear hearing loss, and the claim must be denied.

The appellant's right ear hearing loss meets the 
regulatory requirements to be considered a disability.  
The appellant has presented his lay evidence of exposure 
to noise in service, and he is competent to report such 
exposure.  Nevertheless, the preponderance of the medical 
evidence is against the appellant's contention that his 
right ear hearing loss and tinnitus are related to 
service.  Although the appellant's service medical 
records, particularly his separation examination, are not 
available, in February 2002, a VA audiologist indicated 
that the appellant's hearing profile was inconsistent with 
hearing loss and tinnitus due to noise exposure in 
service, because hearing loss and tinnitus were present 
only in one ear and would be expected to be present in 
both.  Further, the earliest evidence of the appellant's 
right ear hearing loss and tinnitus was in 2000, many 
years after service.  Under these circumstances, the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection for right ear 
hearing loss and tinnitus.  Hearing loss and tinnitus were 
not incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001).


ORDER

Entitlement to service connection for bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

